DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Status of Claims
Applicant's election with traverse of Group II, claims 14-23 in the reply filed on October 20, 2022 is acknowledged.  The traversal is on the grounds that the search and examination of the entire application can be made without serious burden (Applicant’s remarks 10/20/22, first page).  This is not found persuasive because it was established in the restriction requirement mailed 9/27/22 that Inventions I, II, and III were all directed to different CPC classifications (Election/Restriction requirement mailed 9/27/22, pg. 2) and as such the inventions have acquired a separate status in the art and there would therefore be a serious search burden as different classifications and keywords would be needed to search the different features of the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-13 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/22.
	As such, claims 14-23 are examined in this office action with claims 14-23 being new in the reply dated 4/27/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 recites the limitation "the tilting optics" in line 2 of claim 17 and lines 2-4 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 14-16, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102007040755 A1 (with provided English machine translation) of Jacob.
As to claim 14, Jacob discloses a laser sintering device for producing three-dimensional objects by solidifying successive layers of a powdery material (Jacob, paragraph [0001]) where powder layers are solidified using an energy beam in a layer by layer manner to form an object (Jacob, Fig 1). Jacob discloses the laser sintering device for producing three-dimensional objects (Jacob, abstract) comprising the apparatus shown in Fig 1 reproduced below.

    PNG
    media_image1.png
    517
    427
    media_image1.png
    Greyscale

Jacob discloses where at least two coaters – where coater is known in the art as a term which has a coextensive meaning with wiper -- are used on the laser sintering device with each of which a powdery layer can be applied to the working platform (Jacob, paragraph [0007]; see also Fig 1). Jacob discloses where the carrier device (2) is moved vertically in the container and layers of powdered material are applied by means of coaters (8a, 8b, and 8c) (Jacob, paragraph [0028] and Fig 1) thus Jacob is discloses where successive powder layers are formed in a common plane as after lowering by a powder layer new layers are formed in the same plane by the coaters. Further, Jacob discloses where this process is repeated until the object is finished (Jacob, paragraph [0021]), meeting the limitation of repeatedly spreading powder. Jacob discloses where the scanner scans the energy beam across the powder bed to consolidate powder material on either side of the wiper when the wiper is moving across the powder bed (Jacob, Fig 1 which discloses a laser beam (6a) consolidating material on either side of wiper (8b) where the wiper moves back and forth in both directions B; see also Jacob, paragraph [0029] that states “the coaters are reciprocatable in the horizontal direction by means of a drive”).

As to claim 15, Jacob discloses a layer can be applied with a first of the at least two coaters, which layer is solidified at the corresponding points by a laser where the first coater initially remains in the end position (Jacob, paragraph [0009]). Jacob discloses the second of the at least two coaters then applies another layer by moving from the start to the end position, which in turn is solidified by the laser at the appropriate points (Jacob, paragraph [0009]). Thus the first coater is stationary and has a speed of 0 which is a variance from the speed used in depositing the material as a result of both the second coater as well as the laser solidification and therefore the variance in speed is a result of the need to heat the area with the energy beam, meeting the claim limitation.

As to claim 16, Jacob discloses where the method is carried out in such a way that there is a wait until all coaters are in the end position and they are moved back to the starting position as the same time (Jacob, paragraph [0023]), where a wait means the coaters are stationary for a time period meeting the claim limitation. Jacob discloses a layer can therefore be applied with a first of the at least two coaters, which layer is solidified at the corresponding points by a laser where the first coater initially remains in the end position (Jacob, paragraph [0009]). Jacob discloses the second of the at least two coaters then applies another layer by moving from the start to the end position, which in turn is solidified by the laser at the appropriate points (Jacob, paragraph [0009]). Thus the first coater is stationary as a result of both the second coater as well as the laser solidification and therefore this stationary time between strokes is a result of the need to heat the area with the energy beam, meeting the claim limitation.

As to claim 21, Jacob discloses where the scanner scans the energy beam across the powder bed to consolidate powder material on either side of the wiper when the wiper is moving across the powder bed (Jacob, Fig 1 which discloses a laser beam (6a) consolidating material on either side of wiper (8b) where the wiper moves back and forth in both directions B; see also Jacob, paragraph [0029] that states “the coaters are reciprocatable in the horizontal direction by means of a drive”).

As to claim 23, Jacob discloses where powder is solidified by means of a laser (6) (Jacob, paragraph [0028]; see also Fig 1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007040755 A1 (with provided English machine translation) of Jacob in view of US 2008/0156263 A1 of Montero-Escuder.
As to claim 17, Jacob discloses that the powder is solidified by means of laser radiation of a laser (Jacob, paragraph [0028]). Further, as Jacob discloses a laser striking the powder bed at different levels (Jacob, Fig 1), the control device disclosed by Jacob must inherently be programmed to compensate the optics to produce different sports on the surface of the powder bed dependent on the level of the surface being scanned.
Jacob discloses a deflection device (7) connected to the laser (6) by means of which the direction of the laser radiation (6a) can be influenced or predetermined (Jacob, paragraph [0028]). Jacob discloses that the laser and deflection device are controlled by a control device (9) which ensures that always the right places of the individual layers are hit by the radiation and the intensity of the radiation can be adjusted (Jacob, paragraph [0028]). Jacob’ disclosure of a laser striking the powder bed at different levels (Jacob, Fig 1; where the laser radiation (6a) strikes the powder bed at a first level (5a) and a second higher level (5b) ), as well as the ability to change the intensity of the radiation, means the controller disclosed by Jacob inherently discloses adjusting the energy beam for an change in a level of the surface of the powder bed.
However, Jacob does not explicitly disclose where the scanner comprises titling optics for scanning the laser spot across the powder bed.
Montero-Escuder relates to an apparatus for manufacturing a three-dimensional object by solidifying a powdery constituent material layer by layer at the positions corresponding to the profile of the object (Montero-Escuder , abstract). Montero-Escuder  teaches that the apparatus has a radiation source in the form of a laser and a deflection unit, e.g. a tilted mirror which can be swiveled and a focusing unit (Montero-Escuder , paragraph [0019]), where a tilted mirror which can be swiveled and focused meets the claim limitation of tilting optics. Montero-Escuder  also teaches use of a control unit which controls the swiveling of the tilted mirror and the focusing by the focusing unit (Montero-Escuder , paragraph [0020]). Montero-Escuder  teaches after the application of the powder layer, the laser beam is deflected and focused by the tilted mirror and the focusing unit in a way that it subsequently scans the positions of the applied powder layer which are to be solidified and thus solidifies the powder (Montero-Escuder , paragraph [0041]).
	Since Jacob discloses a deflection device to direct the laser beam but does not specify the details of the deflection device, one of ordinary skill would naturally look to the art to determine what to use as a deflection device. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a tilted mirror and focusing unit, as taught by Montero-Escuder , for the deflection device in the additive manufacturing apparatus as disclosed in Jacob, thereby simply substituting one known element for another to obtain predictable results as Jacob only differed by the use of a tilting optics, Montero-Escuder shows that the use of tilting optics in additive manufacturing is known, and as both references relate to additive manufacturing using lasers, one of ordinary skill could have substituted the tilting optics and the results of the substitution would be predictable, see MPEP § 2143 (I)(B). 


As to claim 18, the combination of Jacobs and Montero-Escuder discloses the use of a tilting mirror where a tilted mirror which can be swiveled and focused meets the claim limitation of tilting optics, see rejection of claim 17 above. Jacobs discloses where first coater applying a first layer of powder on an object carrier device arranged in the construction space or on the of applies to this formed working level and thereafter the points corresponding to the respective cross-section of the object to be created are hardened by means of laser radiation (Jacobs, paragraph [0021]). Jacobs discloses where the second application path accordingly runs parallel to and exactly above the first application path, so that a second layer can be applied directly to the first layer by the second coater the second layer is solidified by means of laser radiation at the points corresponding to the respective cross-section of the object (Jacobs, paragraph [0021]). Thus, as Jacobs is disclosing solidifying at points corresponding to the cross-section of the object on both a first layer which corresponds to a lower plane and a second layer which corresponds to an upper plane, Jacobs is disclosing separate maps for each of these planes for adjusting the position of the laser beam to thereby solidify the material, meeting the claim limitation. 

As to claim 19, Jacob is disclosing where the second layer (5b) is in an upper plane which is a common plane where successive powder layers are formed (Jacob, Fig 1).



Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102007040755 A1 (with provided English machine translation) of Jacob in view of US 2006/0108712 A1 of Mattes.
As to claims 20 and 22, Jacob discloses the method of claim 14, see claim 14 rejection above. However, Jacob does not disclose controlling the scanner to scan the energy beam across the powder bed to heat powder material during lowering of the build platform, nor the consolidation of powder material during lowering of the build platform.
Mattes relates to the same field of endeavor of layer-wise generative manufacturing of three-dimensional objects by selective solidification of a solidifiable building material (Mattes, abstract). Mattes discloses a continuous operation additive manufacturing apparatus where material is added and solidified at the same time (Mattes, Fig 1). Mattes teaches that the controller controls the vertical drive in such a way that during a full cycle, the building platform is lowered by an amount of the layer thickness (Mattes, paragraph [0019]), thus Mattes is disclosing where the energy beam both heats and consolidates powder during lowering of the build platform, meeting the claim limitations. Mattes teaches that this process raises productivity when manufacturing objects (Mattes, paragraph [0020]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add controlling the vertical drive in such a way that during a full cycle, the building platform is lowered by an amount of the layer thickness and thereby both heat and solidify during lowering of the build platform as taught by Mattes into the method of additive manufacturing disclosed by Jacob, thereby raises productivity when manufacturing objects (Mattes, paragraph [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733